Citation Nr: 0013996	
Decision Date: 05/26/00    Archive Date: 06/05/00

DOCKET NO.  95-14 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for post-operative 
residuals of excision of a submandibular mass.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Associate Counsel


INTRODUCTION

The veteran had active duty from December 1980 to December 
1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1994 rating decision in 
which the RO confirmed a denial of service connection for 
post-operative residuals of excision of a submandibular mass. 
The original rating action in July 1994 classified the 
disorder as a throat condition consisting of a cyst on the 
throat.  The veteran was afforded a hearing in April 1997 in 
Washington, D.C., before the undersigned member of the Board.  
A transcript of that hearing is included in the claims 
folder.  

The Board remanded the claim for further development in July 
1997.  It has since been returned to the Board.  


FINDINGS OF FACT

1.  A submandibular mass was clearly and unmistakably excised 
prior to service in the 1970's.  

2.  The pre-service submandibular mass recurred during 
service and required further excision.

3.  The pre-service post operative residuals of excision of a 
submandibular mass increased in severity during service.

4.  Current residuals of excision of a submandibular mass 
consist of an operative scar.



CONCLUSIONS OF LAW

1.  The presumption of soundness at enlistment as regards the 
pre-service existence of post operative residuals of excision 
of a submandibular mass is rebutted.  38 U.S.C.A. §§ 1111, 
1137 (West 1991 & Supp 1999).  

2.  The pre-service post operative residuals of excision of a 
submandibular mass were aggravated by service.  38 U.S.C.A. 
§§ 1131, 1153, 5107(a) (West 1991 & Supp 1999); 38 C.F.R. 
§ 3.306 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

At the time of her examination for entry into service in 
November 1980, the veteran reported a history of surgery for 
excision of a cyst under her chin in 1976.  She related that 
the surgery was performed by Dr. Hoffler at the Norfolk 
Community Hospital, Corphrew Avenue, Norfolk, Virginia.  No 
specific clinical findings were made concerning that surgery 
on the pre-enlistment examination.  However, a scar on the 
neck was noted on the examination report.

The service medical records show that the veteran was seen 
for evaluation of a knot under her chin in June 1982.  She 
reported previous surgery at that location for removal of a 
cyst in 1976.  Examination revealed a soft, well-healed scar 
and normal lymph node. Clinical notes show that the veteran 
was reassured that there had been no recurrence of the cyst.

In November and December, 1983, the veteran reported a 
history of intermittent sharp pain in the area under her chin 
for the past two years, worse over the several 2 weeks.  She 
noted a history of a mass and excision in a similar location 
in 1978.  She was unsure of any diagnosis related to the 
earlier excision.  She was hospitalized with a diagnosis of 
submandibular mass.  Thereafter in December 1983, she had 
surgery consisting of excision of a submandibular mass, as 
well as excision of the scar from the pre-service surgery.  
Following surgery, the veteran was noted to have hemoptysis 
and nausea for approximately 12 hours.  A pathology report of 
the excised tissue, which had been labeled as submandibular 
mass tissue, showed only segments of skin, dense subcutaneous 
tissue, and a single, circumscribed lymph node showing 
reactive changes.  There was no evidence of atypia or 
malignancy.  

In December 1990 the veteran received outpatient treatment by 
a private RN for complaints of vomiting, dizziness, and 
diarrhea for one week.  She reported having stomach problems 
since 1985.  The examiner assessed rule-out gall bladder 
disease.  

The claims file contains private medical records of 
examination and treatment by S. Balakrishnan, M.D.  
Outpatient treatment records by S. Balakrishnan, M.D., from 
December 1990 to December 1996, record treatment for 
complaints of recurrent sore throat, hoarseness, and 
epigastric pain.  The epigastric pain reportedly was normally 
brought on by certain foods, with occasional nocturnal pain 
and reflux symptoms.  The veteran was noted to have been a 
"heavy alcoholic" prior to 1996.  The physician variously 
assessed and treated the veteran for peptic ulcer disease 
(PED), gastroesophageal reflux disease (GERD), post nasal 
drip, hoarse voice, maxillary sinusitis, and laryngitis.  She 
at different times assessed that the gastroesophageal reflux 
disease (GERD) was causing vocal cord edema, and that post 
nasal drip was causing a hoarse voice and laryngitis.
 
In December 1991 the veteran received private medical 
treatment by D. Winn, LPN, for assessed pharyngitis, with 
symptoms of sore throat, fever, and non-productive cough.  

VA examination in June 1994 noted a history of cyst removal 
from the veteran's throat in 1983.  Findings on examination 
included evidence of mildly hoarse voice and some obstruction 
of the nasopharynx.

At an April 1997 hearing before the undersigned Board member 
in Washington, D.C., the veteran testified that she had 
current symptoms which she associated with her inservice 
surgery, including daily recurring mucus all day long in her 
throat, a great deal of vomiting, the need to persistently 
spit after every meal and every time she takes a drink, 
throat pain and discomfort, intermittently losing her voice, 
and swelling about the site of the surgical incision.  She 
testified that she had had the same problems since service.   
She testified that she has been followed since her discharge 
from service by a private physician, S. Balakrishnan, M.D.

In February 1994 the veteran was treated by T. Pecsok, M.D., 
a private physician, for assessed bronchitis, manifested by 
productive cough of two to three weeks duration.  

In a November 1994 letter, M. N. Shroyer, M.D., a private 
physician, reported a consultation examination in November 
1994 for the veteran's complaints of intermittent voice 
problems since the early 1980's.  The examiner assessed 
bilateral anterior cord edema without specific lesions.  The 
examiner noted that the veteran yelled at home and also sang, 
and he attributed the edema to "vocal abuse."    

In March 1995 the veteran was treated by C. Jones, M.D., a 
private physician, for complaints of nausea, vomiting, and 
dizziness for three days.  The veteran admitted to having 
trouble drinking liquids and difficulty moving her bowels for 
months.  The examiner assessed probable high partial 
impaction of stool, as well as viral syndrome with serous 
otitis media.  A liquid diet and rest were prescribed.  

In February 1997 a private medical examination was conducted 
by S. Balakrishnan, M.D.  The veteran complained of 
epigastric discomfort aggravated by food, with nocturnal pain 
present, and also complained of intermittent nasal allergies 
associated with loss of voice.  The veteran was taking H2 
blockers for her epigastric distress.  She was also exposed 
to smoke and dust at work.  A current review of the veteran's 
systems was included.  The ear nose and throat had no 
congestion or drainage, and no sore throat or ear pain.  
There was also no chest pain, palpitations, or orthopnea.  
There was no productive cough or shortness of breath.  There 
was no nausea, vomiting, diarrhea, or abdominal pain.  Upon 
physical examination, in pertinent part, the nose and throat 
were clear; there was no adenopathy; the neck was supple 
without jugular venous distention, bruits, or thyromegaly; 
the lungs were clear to auscultation and percussion; the 
abdomen showed mild epigastric tenderness, positive bowel 
sounds, and no hepatosplenomegaly; neurologically, cranial 
nerves two through twelve were intact, with motor, sensory, 
and coordination grossly intact, and reflexes 2+ bilaterally.  
The examiner assessed peptic ulcer disease, laryngitis 
secondary to allergic rhinitis, and headaches.  

The claims file contains an April 1997 letter by a layperson 
with the same last name as the veteran, who does not identify 
herself or provide any basis for her knowledge of the 
veteran's past or present condition.  In the letter, that 
layperson states that the veteran had been having trouble 
with her throat and voice since getting out of service, as 
well as having much mucus and persistent spitting after 
eating or drinking.  

In a July 1998 statement, the veteran reported ongoing 
problems which she associated with her inservice operation.  
These included drainage from her nose, nausea, dizziness, and 
migraine headaches.  She also reported that she had mucus 
difficulties and would spit every time she ate or drank.  She 
reported that she had recently been diagnosed with sinus 
infections, for which she was receiving medical treatment.  

A medical opinion by an otolaryngologist was obtained by the 
RO pursuant to July 1997 Board remand instructions.  The 
physician reviewed the veteran's record and submitted an 
opinion in June 1999, and submitted a supplemental statement 
to that opinion in August 1999.  In these statements, the 
physician noted that the submandibular mass that was excised 
might be better characterized as a submental mass, based on 
its location in the neck.  The examiner concluded that a mass 
was removed from the submental area of the neck in the 
1970's, and that mass could very likely have been a 
thyroglossal cyst.  The examiner concluded that in service a 
mass was again removed from the submental area, with 
inservice pathology reports showing that this was a benign 
lymph node.  The examiner found only an incision in the area 
of those surgeries.  The examiner opined that the veteran's 
symptoms of sinusitis, sore throat, and hoarseness were 
unrelated to the neck mass or its inservice excision.  
Rather, he assessed that they were very likely related to 
esophageal reflux disease and sinusitis.  

Analysis

The veteran has presented a well-grounded claim for service 
connection for residuals of excision of a submandibular mass 
under 38 U.S.C.A. § 5107(a) (West 1991).  Sufficient evidence 
has been submitted to justify a belief by a fair and 
impartial individual that the claim is plausible.  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  

Once it has been determined that the claim is well grounded, 
the VA has a statutory duty to assist the veteran in the 
development of evidence pertinent to the claim.  38 U.S.C.A. 
§  5107(a).  With respect to such development, regarding the 
records of reported pre-service hospitalization and surgery 
at Norfolk Community Hospital in approximately 1976, a reply 
to a request for those records by the RO was received from 
Norfolk Community Hospital in April 1999, informing that the 
facility had no records about the veteran.  In an earlier 
statement, the veteran informed that she had attempted 
several times to contact Norfolk Community Hospital to obtain 
records of her 1976 surgery, but was informed that the 
records had been destroyed because they were over 10 years 
old.  It does not appear that further inquiry will be 
productive of any additional records or information regarding 
that pre-service hospitalization and surgery.  The Board 
finds that all development requested upon Board remand in 
July 1997 has been substantially completed.  The Board 
further finds that all relevant facts have been properly 
developed to their full extent, and that all development 
necessary for an equitable disposition of the appealed claim 
has been completed.  The Board is therefore satisfied that 
the VA has met its duty to assist.  38 U.S.C.A.  § 5107(a) 
(West 1991).

The veteran contends that current symptoms including mucus in 
the throat, recurrent vomiting, persistent spitting when 
eating or drinking, headaches, nasal drainage, voice 
hoarseness and loss of voice, nausea, dizziness, and migraine 
headaches, are all attributable as residuals of excision of a 
submandibular mass in service.

Service connection may be granted for a disability which is 
incurred in or aggravated by peacetime service.  38 U.S.C.A. 
§ 1131 (West 1991).  A pre-existing injury or disease will be 
considered to have been aggravated by active service where 
there is an increase in disability during such service, 
unless there is clear and unmistakable evidence that the 
increase in severity is due to the natural progress of the 
disease.  38 C.F.R. § 3.306 (1999). 

A veteran will be presumed to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  38 U.S.C.A. §§ 1111, 1137.  

Post operative residuals of excision of a submandibular mass 
were not shown, as such, on the veteran's examination upon 
induction into service in November 1980, despite the 
veteran's having reported a history of excision of such a 
mass at the time of that examination.  A neck scar was noted, 
but was not related by the examiner to the pre-service 
surgery.  Hence the presumption of soundness attaches.  
However, the veteran had reported post service that she had 
undergone excision of a submandibular mass prior to service 
at Norfolk Community Hospital in approximately 1976.  A scar 
from that prior surgery was noted upon inservice examination 
of the veteran in June 1982.  That surgical scar and the 
veteran's history of prior surgery were noted upon the 
veteran's hospitalization for excision of a submandibular 
mass in service in December 1983, and that pre-service 
surgical scar was excised during the December 1983 operation.  
The Board finds that this medical record, taken as a whole, 
presents clear and unmistakable evidence rebutting the 
presumption of soundness at enlistment.  The record 
establishes that the veteran underwent surgery prior to 
service in the 1970's to excise a submandibular mass.

However, inasmuch as there was recurrence of the 
submandibular mass in service, and this recurrence required 
additional surgery, the veteran's condition is considered by 
the Board to have increased in severity during service.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  The Board finds that 
all post operative scarring currently identified is the 
proper subject of a grant of service connection. 

Post-service private medical records establish that the 
veteran suffers from a recurrent sinus condition, edema of 
the larynx, and gastroesophageal reflux disease and peptic 
ulcer disease.  The veteran has been treated for many years 
post service for symptoms attributed to these disorders, 
including dizziness, headaches, nasal drainage, nausea, sore 
throat, and hoarse voice or loss of voice.  However, the 
veteran has presented no medical evidence attributing any of 
these symptoms or disorders to the inservice excision of a 
submandibular mass.  Medical opinions by an otolaryngologist 
in June 1999, with a supplemental statement in August 1999, 
were to the effect that the submandibular mass (characterized 
by that physician as a submental mass) and its excision in 
service were unrelated to any of identified post-service 
symptoms complained-of by the veteran, to include sinusitis, 
a sore throat, and hoarseness.  The otolaryngologist instead 
attributed these post-service symptoms to esophageal reflux 
disease and chronic sinusitis.

The only medically identified postoperative residual of the 
inservice excision of a submandibular mass is a scar.  

Accordingly, service connection for post operative residuals 
of excision of a submandibular mass consisting of a scar is 
warranted on the basis of service aggravation.  






ORDER

Service connection is granted for post operative residuals of 
excision of a submandibular mass consisting of a scar.



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals


 

